Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 14, 2022 has been entered.
Response to Amendment

Applicant's Amendments and Accompanying Remarks filed on April 14, 2022 have been entered and considered. New claims 20 – 22 have been added. Claims 1 – 3, 5 – 9 and 18 – 22 are pending in this application. Claims 9 and 19 have been withdrawn from further consideration subject to restriction requirement. Amended to claim 1 has rendered moot the 112 rejection of said claim. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn 103 rejection over Tanaka as detailed in Office action dated November 16, 2021. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5 – 8, 18 and 21 - 22 are rejected under 35 U.S.C. 103 as being unpatentable over Niino et al. US 2003/0108741 A1 (Niino) in view of Kobayashi et al. US 2013/0345343 A1 (Kobayashi) and further in view of Cockram et al. US 4,330,628 (Cockram). 

Considering claims 1, 18, 21 and 22, Niino teaches chopped glass strands having a sizing agent impregnated to glass fiber strands, to be used for a molded product of unsaturated polyester resin BMC, wherein the sizing agent (coating) comprises a urethane resin, a vinyl acetate resin and a silane coupling agent, and wherein    the mass ratio of the urethane resin to the vinyl acetate resin is from 30:70 to 70:30 [0018]. Further, Niino does not specifically recognize that the ratio of urethane solids in the sizing is between 26 and 90 %. However, Kobayashi teaches a glass fiber-reinforced crystalline resin composition having good surface properties including less surface roughness and less color unevenness and be superior in mechanical properties such as strength and rigidity. Said glass fibers containing a glass fiber sizing agent that is an aqueous resin containing an aqueous polyurethane resin [Abstract]. Further, Kobayashi teaches that said polyurethane resin is produced by reacting dicyclohexylmethane-4,4'-diisocyanate, as the not blocked isocyanate with polytetramethylene ether glycol as the glycol component [0018 and 0024]. Furthermore, Kobayashi teaches at [0040] that the water-based polyurethane resin obtained in such a way is usually adjusted to have a resin solid content of 1 to 90% by mass, preferably 5 to 80% by mass. Thus, teaching that the solid percent of the polyurethane resin is a result effective variable. Therefore, it would have been obvious to one of skill in the art to select Kobayashi’s polyurethane resin as the polyurethane resin component of Niino before the effective filing date of this application when it is desired to provide the composite with good mechanical properties by manipulating the percentage of polyurethane solids in the sizing agent.   
	Moreover, Niino does not recognize that the glass composition of the e fibers comprises 12 % by mass or more of ZrO2, and 10 % by mass or more of R2O where R represents Li, Na, and K. 12 % or more. However, Cockram teaches alkali-resistant glass fibers for reinforcement of cementitious products, wherein the fibers are formed from a glass composition comprising ThO2 +ZrO2 between 5 – 30 wt. %, wherein ThO2 does not exceed 9.5 % when ZrO2 is greater than 8 %; and R2O wt. % between 0 – 25 %, wherein R represents Na, Li or K [Abstract]. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select Cockram’s glass fibers as the glass fibers substrate in Niino’s reinforcement coated glass strand when it is desired to reinforce a matrix having alkaline conditions. 

Considering claims 5 – 6 and 8, Niino teaches at [0048] that the sizing agent of the disclosure is applied when a number of glass fibers withdrawn from a bushing and having a diameter of from 6 to 23 microns (which when converted to dtex overlap with the claimed range), are bundled by a known method. A glass strand thus obtained will be cut into a proper length to obtain CS. The length of CS is not particularly limited, but preferably is within a range of from 1.5 to 25 mm. 

Considering claim 7, Niino in view of Kobayashi and of Cockram is relied upon as set forth above in the rejection of claim 1. Further, the limitation in claim 7, requiring that the sized glass strand is used as a reinforcement material for a cementitious material is considered intended use limitation of the claimed invention. In order to patentably distinguish the claimed invention from the prior art, it must result in a structural difference between the claimed invention and the prior art. The structure taught by Niino-Kobayashi in view of Cockram as set forth above is considered to perform the intended use as claimed. Therefore, the cited prior art renders obvious all limitations in the subject claims.  

Claims 2 – 3, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Niino et al. US 2003/0108741 A1 (Niino) in view of Kobayashi et al. US 2013/0345343 A1 (Kobayashi), Nishibori JP 2002060251 A (Nishibori) and further in view of Cockram et al. US 4,330,628 (Cockram). English abstract of the JP reference is relied upon herein.  

Considering claims 2 – 3 and 20 Niino in view of Kobayashi and Cockram is relied upon as set forth above in the rejection of claim 1. Further, said prior art combination does not recognize the use of ethylene-vinyl acetate copolymer as an additional vinyl acetate component in the sizing. However, Nishibori teaches at [Abstract] a sizing composition for glass fibers comprising 14 % of zirconium oxide, wherein the sizing comprises up to 15 % of ethylene vinyl acetate copolymer. Further, Nishibori teaches that the glass strands have excellent alkali resistance. The unity of the strand is favorable and the fluidity of the glass fiber reinforced concrete (GRC) mortar at the time of shaping is excellent. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to include ethylene vinyl acetate copolymer as an additional vinyl acetate component to Niino’s sizing when it is desired to provide the sized glass fibers with excellent alkali resistance.  

Response to Arguments

Applicant's Amendments and Accompanying Remarks filed on April 14, 2022 have been entered and considered. Amended to claim 1 has rendered moot the 112 rejection of said claim. Further, in view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn 103 rejection over Tanaka as detailed in Office action dated November 16, 2021. The invention as currently claimed is not found to be patentable for reasons herein above.   

Applicant's arguments filed on April 14, 2022 have been fully considered but they are moot in view of the new grounds of rejection presented above. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789